Citation Nr: 9935763	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than January 2, 
1997, for service connection for postoperative residuals of a 
laryngectomy for cancer of the larynx.  

(The issues concerning clear and unmistakable error in 
decisions of the Board of Veterans' Appeals in December 1985 
and November 1987 will be addressed in a separate decision.)  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active service from February 1943 
to November 1945 and from June 1953 to January 1955.  The 
record shows that he was a prisoner of war (POW) of the 
German Government for nine months in 1944 and 1945.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
in March 1998 which granted service connection for 
postoperative residuals of a laryngectomy for cancer of the 
larynx and assigned an effective date of January 2, 1997.  

In October 1998, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  A Board decision in December 1985 denied service 
connection for a chronic disorder of the larynx, including 
laryngeal carcinoma.  

2.  On reconsideration of the December 1985 decision in 
November 1987, it was concluded that there was no obvious 
error in the December 1985 Board decision.  

3.  A rating decision in March 1998 granted service 
connection for laryngeal carcinoma, effective from January 2, 
1997, on the basis of the receipt of new and material 
evidence.  




CONCLUSION OF LAW

An effective date earlier than January 2, 1997, for the grant 
of service connection for postoperative residuals of a 
laryngectomy for cancer of the larynx is not warranted under 
the applicable regulatory criteria.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A review of the claims file discloses that rating decisions 
in April and July 1947 and September 1955 granted service 
connection for certain disabilities.  A rating decision in 
September 1965 denied service connection for laryngitis.  In 
March 1982, the veteran wrote requesting that his claim be 
reopened, claiming that the laryngitis, pneumonia, pleurisy, 
and malnutrition he had while he was a POW caused his 
eventual laryngectomy.  The veteran presented testimony at 
personal hearings at the RO in December 1982 and December 
1984 and before the Board in December 1983.  An April 1983 
rating decision granted service connection for malnutrition.  
After a Remand to obtain additional medical records, the 
Board denied the veteran's claim for service connection for a 
disorder of the larynx by a decision in December 1985.  

A rating decision in July 1986 found that the veteran had not 
presented new and material evidence to reopen his claim and 
he appealed that determination.  In April 1986, the veteran 
testified at a personal hearing at the RO.  Another personal 
hearing was conducted before the Board in December 1986, at 
which time he requested that the Board reconsider the 
December 1985 decision.  In November 1987, the Board issued a 
Reconsideration decision that affirmed the December 1985 
decision, finding that there was no obvious error in that 
decision.  

Between the November 1987 Reconsideration decision and 
January 1997, the veteran wrote numerous, basically redundant 
letters to the RO, the Board, the Secretary (and, previously, 
the Administrator), the President, various Senators and 
Members of Congress, and other VA and Government personnel 
regarding his case.  Those letters essentially have expressed 
disagreement with the previous denials of his claim by the 
Board and general dissatisfaction with the consideration that 
his requests, contentions and inquiries have received by VA 
and other Government officials.  The veteran's letters 
primarily dealt with perceived injustices perpetrated against 
him by VA, although many of the letters allege that the Board 
in its decisions either did not apply the correct law or did 
not properly apply the law regarding certain presumptions to 
be accorded service connection claims by former POWs.  
Several of the letters allege that he had yet to be afforded 
a hearing in his case, as he had requested.  

He wrote to an attorney at the United States Court of Appeals 
for Veterans Claims (Court) in November 1989 and was advised 
by an attorney for the Court that the Court had no 
jurisdiction to consider his appeal, since the notice of 
disagreement leading to the 1987 Board decision was filed 
prior to November 18, 1988.  

In March 1990, Arnold F. Payne wrote to President Bush 
requesting his "consideration to intercede concerning the 
needs" of the veteran.  The letter referred to the veteran's 
captivity as a POW, generally noted the conditions that POWs 
in Word War II were forced to endure, and described some of 
the medical problems that the veteran had during his POW 
captivity and then subsequent to service (citing a newspaper 
and "personal reports.")  

Responding to one of the veteran's letters in which he 
complained that he had never received a proper hearing, the 
Board informed him in June 1992 

If you have evidence which you believe 
will support your case, you may wish to 
use it in filing a reopened claim with 
the Department of Veterans Affairs in 
San Diego, California.  You may then 
request a personal hearing.  

Several letters were received from the veteran between 1992 
and 1996 in which he reiterated his continued discontent with 
VA's previous determinations in his case and the lack of 
proper consideration his claim had received.  No additional 
evidence was received and none of the letters expressed any 
intent on the part of the veteran to reopen his service 
connection claim.  

In December 1996, the RO wrote the veteran inviting him to 
attend an Ex-Prisoner of War Outreach Meeting that was 
scheduled in his area in February 1997.  The purpose of the 
meeting was stated to be to explain the VA compensation and 
medical benefits that are potentially available to veterans 
and especially to former POWs, including recent changes in 
the law and benefits, and to assist anyone wishing to file a 
claim.  The veteran responded in a letter received on January 
2, 1997, that he would not be attending the meeting, because 
he considered it "to be nothing more than a cleverly 
orchestrated propaganda ploy in your efforts to diffuse 
recent criticism of the V.A. now that the treatment of Gulf 
War veterans has come to the fore."  The letter also 
referred (as did many others) to his having filed his claim 
in May 1982 and to his having requested a hearing in light of 
the "Former POW Benefits Act," claiming that the hearings 
that had been conducted had not considered the Act.  The 
veteran expressed his continued contempt for the VA claims 
adjudication process.  A handwritten notation on the letter 
made apparently by RO personnel indicates that the letter 
contained no new evidence and raised no new contentions.  

In a letter hand-dated January 3, 1997, the RO wrote to the 
veteran, noting his "unhappiness with prior VA decisions 
regarding the denial of your claim for laryngeal cancer."  
The letter informed the veteran that a VA General Counsel 
opinion provided for the possibility of service connection 
for conditions as secondary to smoking and indicating that 
"your condition may be related to smoking during service."  
The RO further instructed the veteran as to the type of 
evidence that would be helpful if he wished to pursue a claim 
for service connection for his condition as secondary to 
smoking.  The veteran was told that the RO would begin 
processing his claim when he provided instructions.  

The veteran next wrote to the RO in a letter received on 
October 8, 1997, requesting a social survey in conjunction 
with his "case."  In another letter, received by the RO on 
November 24, 1997, he wrote responding to certain information 
that had been requested by the RO in the January 1997 letter.  
He indicated that he began smoking during service in 1942, at 
which time he smoked 10-12 cigarettes per day.  The veteran 
stated that he stopped smoking after becoming a POW.  He also 
reported that he was hospitalized at a VA facility on three 
occasions between 1945 and 1950 at which time cigarette 
salesmen entered the wards with VA approval passing out 
sample packs of cigarettes; at that time, he smoked only 
periodically.  The veteran noted in the November 1997 letter 
that he had never before claimed that smoking was a 
contributing factor to his problems, but stated that he now 
realized that it could have been.  He reiterated his 
contention that the primary cause was the malnutrition he 
endured during his captivity.  

Subsequently, in December 1997, a VA compensation 
examination, including a social survey, was conducted.  The 
social survey recorded the history of the veteran's POW 
confinement, essentially as had been set forth previously.  
The report also noted that it appeared that the veteran began 
smoking in 1945 and smoked heavily until approximately 1950, 
then periodically until he stopped altogether in 1966.  The 
social worker stated that it appeared that smoking was the 
major way that he was able to deal with the anxiety and 
nervousness that developed as a result of his POW 
experiences.  The VA physician who examined him recorded the 
veteran's smoking history essentially as he had reported in 
the November 1997 letter.  He also noted that the veteran had 
undergone a total laryngectomy in 1977 for throat cancer.  
The report included a comment by the examiner stating that 

The etiology of cancer of the larynx is 
likely to be moderated by his severe 
malnutrition and starvation while in the 
service.  He did smoke also in the 
service and in the VA hospitals soon 
after that.  It is more likely than not 
that these two factors, malnutrition, 
causing decreased immunity, and smoking 
in the service were the positive agents 
for his laryngeal cancer.  

A rating decision in March 1998 granted service connection 
for postoperative residuals of a laryngectomy due to cancer 
of the larynx and a laryngectomy scar with loss of muscle, 
both effective from January 2, 1997.  The veteran disagreed 
with the effective date that was assigned, indicating that 
his disability status was then no different in February 1997 
than it had been in 1982.  

The veteran testified at a personal hearing before the Board 
at the RO in October 1998.  He again stressed that he had 
never had a hearing where Public Law 97-37 ("the POW 
Benefits Act") had been taken into consideration.  He cited 
a section of that law for the proposition that the effective 
date of the award "shall be the date of application or the 
date on which the veteran became permanently and totally 
disabled if the veteran applies for a retroactive award 
within one year of such date whichever is to the advantage of 
the veteran."  The veteran essentially indicated that, since 
he filed his claim in May 1982, service connection for the 
service-connected disability should be effective from that 
date.  

Analysis

The record reflects that service connection for laryngitis 
was denied by a rating decision in September 1965.  Laryngeal 
cancer had not yet been diagnosed at that time.  In March 
1982, he requested that his claim be reopened, asserting that 
the laryngitis, pneumonia, pleurisy, and malnutrition he had 
while he was a POW caused his laryngitis and subsequently 
diagnosed laryngeal cancer.  Based on the evidence then of 
record, the Board denied service connection by a decision in 
December 1985.  By a Reconsideration decision in November 
1987, the Board affirmed the December 1985 decision, finding 
no obvious error.  Those decisions of the Board are final.  
At this point, it should be noted that the Board has, in a 
separate decision issued simultaneously with this decision, 
determined that the veteran has not presented viable claims 
of clear and unmistakable error in either of the 1985 or 1987 
Board decisions.  Those decisions, therefore, are final.  
38 C.F.R. § 20.1409(c) (1999).  

Initially, the Board notes that the veteran's contention that 
a section of Public Law 97-37 provides that the effective 
date of an award made pursuant to that law "shall be the 
date of application or the date on which the veteran became 
permanently and totally disabled if the veteran applies for a 
retroactive award within one year of such date whichever is 
to the advantage of the veteran," is misplaced and 
unavailing.  First, Public Law 97-37 does not contain the 
provision claimed by the veteran.  Second, the language 
quoted by the veteran appears at 38 C.F.R. § 3.400(b)(1)(i), 
regarding the assignment of the effective date for disability 
pension, where the claim was filed prior to October 1, 1984.  
That regulatory section is not applicable in this case for 
two reasons: 1) it concerns the effective date for disability 
pension, rather than compensation, which is the type of 
benefit awarded with service connection, and 2) that section 
pertains to benefits granted pursuant to original claims, 
rather than following the submission of new and material 
evidence, as in this case.  

Next, the Board finds that no communication that was received 
from the veteran between 1987 and 1997 can reasonably be 
construed as expressing an intent to reopen his service 
connection claim.  No additional evidence concerning service 
connection for a throat disorder, to include laryngeal 
cancer, on any theory of entitlement, was received during 
that period.  

The RO wrote to the veteran in December 1996 inviting him to 
attend a POW Outreach Meeting in February 1997.  He responded 
in a letter received on January 2, 1997, that he had no 
intention of attending the meeting because he considered the 
meeting to be a propaganda ploy.  That letter from the 
veteran, while it contained no new evidence or contentions 
and did not express any intent to file a claim based on any 
new theory of entitlement, was apparently accepted by the RO 
as an attempt to reopen the claim and therefore accepted 
January 2, 1997 as the effective date of service connection 
which was granted by subsequent rating action..  

Subsequently, the RO again wrote to the veteran to advise him 
of a recent opinion by VA's General Counsel that provided for 
the possibility of service connection for his condition as 
secondary to smoking during service.  The RO's letter also 
indicated to the veteran that "your condition may be related 
to smoking during service" and instructed him as to the type 
of evidence that would be helpful if he wished to pursue such 
a claim.  He was told that the RO would begin processing his 
claim when he provided instructions.  

The Board notes that the RO's letter is hand-dated January 3, 
1997.  However, the General Counsel Opinion referred to in 
that letter (VAOPGCPREC 19-97) was not issued until May 13, 
1997.  Nevertheless, the veteran was notified of the thrust 
of the opinion that was subsequently issued.  Any 
"irregularity" in the date of the RO's letter is not 
relevant to this case.  

The veteran wrote to the RO in a letter received on October 
8, 1997, requesting a social survey in conjunction with his 
claim.  In another letter from the veteran received on 
November 24, 1997, he reported that he had begun smoking 
during service.  He indicated that he had never before 
claimed that smoking was a contributing factor in his 
problems, but that he now realized that it could have been.  
Following the December 1997 VA compensation examination and 
the opinion from a VA examiner as to the etiology of the 
veteran's laryngeal cancer, a rating decision in March 1998 
established service connection for the disability, effective 
from January 2, 1997, the date of receipt of the veteran's 
January 1997 letter stating that he would not attend the POW 
Outreach meeting in February 1997.  

Service connection for postoperative residuals of a 
laryngectomy for cancer of the larynx was based primarily on 
a medical opinion received in December 1997 that attributed 
the veteran's laryngeal cancer to his smoking during service 
and to the malnutrition he endured during his captivity as a 
POW.  Accordingly, it is clear that his "entitlement arose" 
in the 1960s, when he was diagnosed with laryngeal cancer.  
The main question, therefore, involves the date of receipt of 
the veteran's claim for service connection, because the 
proper effective date for service connection cannot be 
earlier than that date.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit held in Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), that a "liberalizing change" in the law 
creates a new basis of entitlement, permitting the veteran to 
make a new claim for benefits.  Assignment of an effective 
date pursuant to a new claim for benefits is governed by the 
provisions of 38 C.F.R. § 3.400(b)(2).  However, the cited 
General Counsel Opinion did not represent a change in the 
law, but merely constituted an interpretation of existing 
law.  Accordingly, no new basis of entitlement was created by 
that Opinion.  

In Ashford v. Brown, 10 Vet. App. 120, 124 (1997), the United 
States Court of Appeals for Veterans Claims (Court) held, 
essentially, that a claim for service connection under a new 
etiological theory requires new and material evidence to 
reopen the previously and finally denied claim.  In the 
instant case, the veteran's contention that his smoking in 
service caused his laryngeal cancer presents merely a new 
etiological theory of entitlement.  Moreover, the December 
1997 VA examiner's opinion supported that new theory.  
Further, the VA examiner's opinion that the malnutrition that 
the veteran endured as a POW helped cause his throat cancer 
clearly provided new and material evidence, because the 1985 
Board decision denied service connection, in part, on the 
basis that there was no evidence that malnutrition caused his 
throat cancer.  Therefore, his claim for an earlier effective 
date for the grant of service connection is governed by the 
regulations pertaining to reopened claims.  

In general, the effective date for a grant of service 
connection after a final disallowance shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  

The Board notes that the regulations require that a claim be 
specific and in writing and indicate an intent to apply for 
one or more benefits under the laws administered by VA.  
38 C.F.R. §§ 3.151, 3.155 (1999).  

The veteran's October 1997 letter requested a social survey 
in conjunction with his "case."  And his November 1997 
letter specifically refers to his having started smoking 
while in service.  Those two letters, read in conjunction 
with the RO's letter advising him of the recent General 
Counsel Opinion, reasonably reflect the veteran's intent to 
apply to reopen his claim for service connection based on the 
legal theory of service connection for his disability due to 
his smoking during service.  No communication from the 
veteran received prior to the January 1997 letter, however, 
contains any indication of such an intent to file a claim 
based on smoking during service.  And he had submitted no new 
evidence in support of his previously denied claim (which was 
based both on direct and presumptive service connection on 
account of his status as a veteran of a war and as a former 
POW) prior to the November 1997 letter.  Therefore, the Board 
finds that there is no law or factual basis upon which an 
effective date earlier than January 2, 1997 could be 
predicated.  38 C.F.R. § 3.400(q)(1)(ii).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

An effective date earlier than January 2, 1997, for service 
connection for postoperative residuals of a laryngectomy for 
cancer of the larynx is denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

